Case 2:19-mj-00006-DB Document 1 Filed 01/09/19 Page 1 of 6
AO 91 (Rev. ll/ll) Criminal Complaint

UNITED STATES DIsTRICT CoURT

F-\LED

Eastern District of California

 

 

 

 

 

U_ dS fAm_ immune
nite tates o erica )
u s. D\sTnlcT couR
V' ) C N EAeT§§§' msich ol= W\Fo ma
§ ase l0. “ m l
ALEKSANDR MASLOV )
§ 2.19~~'rvu.0006f>.1?iwm
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 5, 2018 in the county of Sacramento in the
Eastern District of California , the defendant(s) violated:
Code Section Ojj"ense Description
18 U.S.C. § 3146(a)(l) Failure to Appear

This criminal complaint is based on these facts:

(see attachment)

H Continued on the attached sheet.

 

%nature

Nasson Walker, Special Agent, FBI

Prl'ntea' name and title

 

SWorn to before me and signed in my presence.

Date; QM

City and State: Sacramento, Califomia Deborah Barnes, U.S. Magistrate Judge
Printed name and title

 

 

Judge ’s si§mture

 

 

 

 

Case 2:19-mj-00006-DB Document 1 Filed 01/09/19 Page 2 of 6

AFFIDAVIT OF NASSON WALKER
I, Nasson Walker, being duly sworn, do hereby depose and state as follows:

I. INTRODUCTION AND AGENT BACKGROUND

l. I am a Special Agent with the F ederal Bureau of Investigation (FBI) and have
been so employed for fourteen years. l am currently assigned to the Sacramento Field Office
where I investigate fraud and organized crime. My training and experience includes a
seventeen-week basic training course at the FBI Academy and supplemental training in
terrorism, healthcare fraud, and the development and operation of confidential sources. Prior to
my current assignment, I spent four years investigating domestic terrorism at the Sacramento
Field Office and two years investigating healthcare fraud at the Miami Field Office. I
participated in the investigations of Aleksandr Maslov (hereinafter “Maslov”), which resulted in
criminal charges for his involvement in tax and credit card fraud schemes. I also recently
conducted an investigation to locate and arrest Maslov’s co-defendant, Ruslan Kirilyuk? who
failed to appear for trial and was residing in Mexico.

2. I arn “an investigative or law enforcement officer of the United States” Within the
meaning of Title 18 U.S.C. § 2510(7), that is, an officer of the United States Who is empowered
by law to conduct investigations of, and to make arrests for offenses enumerated in Title 18,
including the offenses described herein.

3. This affidavit is submitted in support of a criminal complaint against Aleksandr
Maslov for a violation of 18 U.S.C. § 3146(a)(l), Failure to Appear. As set forth below, there is
probable cause to believe Maslov intentionally failed to appear for his trial confirmation hearing

on October 5, 201._8, despite knowing of his obligation to do so under the conditions of his

Page l ~ AFFIDAVIT OF NASSON WALKER

 

Case 2:19-mj-OOOO6-DB Document 1 Filed 01/09/19 Page 3 of 6

release.

4. The facts set forth in this affidavit are based on the following: my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; my review of records related to this
investigation; communications with others who have knowledge of the events and circumstances
described herein; and information gained through my training and experience Because this
affidavit is submitted for the limited purpose of establishing probable cause in support of a
criminal complaint, it does not set forth each and every fact that I or others have learned during

the course of this investigation
II. APPLICABLE LAW

5. Title 18 U.S.C. § 3146(a)(l) provides that “whoever, having been released under
this chapter knowingly-(l) fails to appear before a court as required by the conditions of release
. . . shall be punished as provided in subsection (b) of this section.” In turn, 18 U.S.C.

§ 3146(b)(l)(A)(i) provides that if the person was released in connection with a charge of an
offense punishable by a term of imprisonment of 15 years or more, then that person is subject to

a fine or imprisonment for not more than ten years.

 

III. STATEMENT OF PROBABLE CAUSE

A. Failure to Agpear
6. On August 27, 2015, a Federal Grand Jury in the Eastcrn District of California

returned a superseding indictment charging Aleksandr Maslov with twenty four counts of wire
fraud (18 U.S.C. § 1343) and two counts ofmail fraud (18 U.S.C. § 1341) for his role in a credit

card fraud scheme involving thousands of stolen American EXpress credit card accounts. _S_§e

Page 2 ~ AFFIDAVIT OF NASSON WALKER

 

Case 2:19-mj-OOOO6-DB Document 1 Filed 01/09/19 Page 4 of 6

United States v. Melkonyan;et al., Case No. 2:14-cr-00083 GEB.

7. On September 1, 2015, Maslov appeared for an arraignment and detention hearing
before United States Magistrate Judge Kendall J. Newman. During that hearing, the defendant
was ordered to be temporarily released pending a bail review hearing the following day. On
September 2, 2015 Judge Newman ordered Maslov’s continued release on a $25,000 unsecured
appearance bond with accompanying conditions and advised of the penalties should he fail to
appear for required court proceedings

8. On January 21, 2016, a Federal Grand Jury in the Eastern District of California
returned a superseding indictment on a separate case charging Aleksandr Maslov with two
counts of mail fraud (18 U.S.C. § 1341) and one count of conspiracy to defraud the government
(18 U.S.C. § 286) for his role in a tax fraud scheme _S_ee_ United States v. Lastovskiv£t al.,

Case No. 2:12-cr-00322-GEB.

9. On January 28, 2016, Maslov appeared for an arraignment and detention hearing `
before United States Magistrate Judge Kendall J. Newman During that hearing, the Court
ordered Maslov’s continued released on the same previously imposed conditions from the 2015
superseding indictment Maslov was again advised of the penalties should he fail to appear for
required court proceedings

10. Maslov was scheduled to go to trial on the 2015 indictment on February 19, 2019.
However, during a trial confirmation hearing held on January 4, 2019, Maslov was severed from
this trial due to his fugitive status. Maslov was scheduled for trial on the 2016 superseding
indictment on November 6, 2018. However, on October 5, 2018, Maslov failed to appear at his
trial confirmation hearing for the 2016 superseding indictment The District Court issued a

Page 3 - AFFIDAVIT OF NASSON WALKER ,

Case 2:19-mj-OOOO6-DB Document 1 Filed 01/09/19 Page 5 of 6

bench Warrant for his arrest for violation of 18 U.S.C. § 3146 (F ailure to Appear).

11. On October 3, 2018, FBI agents spoke with Kane Kissam, an officer with the
Citrus Heights Police Department. Officer Kissam reported that his department opened a
missing persons investigation for Aleksandr Maslov. Maslov most recently resided in Citrus
Heights at 63 85 Denton Way. Kissam said Heather Delancey, Maslov’s co-worker at Jerry’s
Paint and Supply, reported that Maslov had not returned to work on October l, 2018. Officer
Kissam provided the FBI With a summary of his investigation to date and the names and
telephone numbers of people his department had contacted in an effort to locate Maslov.

12. Since that time, the FBI has taken investigative steps to locate Maslov. Of
particular relevance here, on Monday, October l, 2018, Maslov was scheduled to meet with his
attorney about his November 6, 2018 trial. On the same date, Maslov’s phone was found
abandoned in the parking lot of a Chuck e’ Cheese Restaurant. Its contents had been
substantially erased. Maslov’s car remained parked at his place of his employment from
Monday until Thursday, October 4, 2018, when it was removed by an unknown person. Family
members and associates of Maslov have told the FBI that they have not seen or spoken with him
since the day of his disappearance Shortly before his disappearance, Maslov told some
associates that he expected to be arrested or go to j ail. He told one associate that he entertained

the idea of running away.
B. Criminal Violation by Alel_;sandr Maslov

13. Count l ~ Failure to Appear: In violation of 18 U.S.C. § 3146(a)(1), on or about
October 5 , 2018, Aleksandr Maslov did not appear for his trial confirmation hearing as

scheduled, despite signing an acknowledgement that the terms of his release required that he

Page 4 ~ AFFIDAVIT OF NASSON WALKER

 

Case 2:19-mj-OOOO6-DB Document 1 Filed 01/09/19 Page 6 of 6

make all court appearances
swann
14. Based on the foregoing, there is probable cause to believe that Aleksandr Maslov
violated 18 U.S.C. 3146(a)(1). Therefore, I respectfully request that an arrest warrant be issued

authorizing his arrest.

 

Nasson Walker
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me this ZZD day of January, 2019.

 

j

Feborah Barnes
United States Magistrate Judge

Approved as to form.

 

ssistant United States Attorney

Page 5 - AFFIDAVIT OF NASSON WALKER

 

 

